OPINION — AG — **** COURT CLERK-FOREIGN JUDGMENTS-FEES-LIBRARY FUND **** THE "FLAT FEE" PROVISIONS OF 28 O.S. 1968 Supp 151-161 [28-151], APPLY TO FOREIGN JUDGMENTS FILED IN OKLAHOMA UNDER 12 O.S. 1968 Supp 719-726 [12-719], AND THE PROPER FEE FOR SUCH FILINGS IS $10. FURTHER, THE FLAT FEE SCHEDULE IS APPLICABLE TO ALL DOMESTIC JUDGMENTS FILED IN COUNTIES OTHER THAN THE ONE IN WHICH RENDERED. THE ADDITIONAL $5 PROVIDED BY SECTION 155, SUPRA, FOR CASES WHERE PERSONAL SERVICE IS REQUESTED ON ONE OR MORE PARTIES SHOULD BE DEPOSITED IN THE COURT FUND. WHEN A FOREIGN JUDGMENT IS FILED UNDER SECTION 719, SUPRA, IN A COUNTY WHICH HAD A PROVISION FOR $1 LIBRARY FEE PRIOR TO JULY 1, 1968, THE COURT  CLERK IS AUTHORIZED TO SEPARATE THE $1 FROM THE FEE TENDERED FOR FILING SAID FOREIGN JUDGMENT. WHERE OPINION NO. 68-293 CONFLICTS WITH OPINION NO. 68-346, OPINION NO. 68-346 GOVERNS REID ROBISON ** SEE: OPINION NO. 68-346 (1968) **